UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6773


WILLIAM HENCLEY DAVIS, JR.,

                Plaintiff - Appellant,

          v.

TOMMY CASTELLOE; WALLACE W. DIXON;          SANDRA   WALLACE-SMITH;
RODNEY WILLIAMS; STAFF ATTORNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03102-D)


Submitted:   November 10, 2011              Decided:   February 2, 2012


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


William Hencley Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William     Hencley        Davis,     Jr.,       appeals     the        district

court’s order dismissing as frivolous, pursuant to 28 U.S.C.

§ 1915A       (2006),      Davis’      42    U.S.C.       § 1983       (2006)     complaint.

Turning   first       to    Davis’     claim       that    he    was     deprived       of   the

freedom       to    practice     his    religion,         we     conclude       that    Davis’

complaint was adequate to survive a § 1915A frivolity review.

We therefore vacate the portion of the district court’s order

regarding this claim and remand for further proceedings.

               We have reviewed the record and find no reversible

error with regard to the dismissal of the remainder of Davis’

claims.       Accordingly, we affirm the denial of relief on the rest

of Davis’ claims for the reasons stated by the district court.

Davis    v.     Castelloe,     No.      5:10-ct-03102-D            (E.D.N.C.       Apr.      15,

2011).    We deny Davis’ requests for subpoenas and dispense with

oral    argument       because      the      facts    and       legal    contentions         are

adequately         presented   in      the    materials         before    the     court      and

argument would not aid the decisional process.



                                                                        AFFIRMED IN PART,
                                                                         VACATED IN PART,
                                                                             AND REMANDED




                                               2